Citation Nr: 1018457	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded the case to the RO in February 2007, after a 
July 2006 hearing before the undersigned.  


FINDINGS OF FACT

1.  Subsequent to the Board's February 2007 remand, the RO 
granted service connection for hearing loss, for tinnitus, 
and for PTSD.  

2.  There are no issues of error of fact or law for the Board 
to review with respect to the issues on appeal.  


CONCLUSION OF LAW

The appeals of the claims for service connection for hearing 
loss, for tinnitus, and for PTSD are dismissed.  
38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had appealed a September 2004 RO rating decision 
denying service connection for hearing loss, tinnitus, and 
PTSD to the Board, and in February 2007, the Board remanded 
those issues to the RO for further action.  Subsequently, the 
RO granted service connection for hearing loss, tinnitus, and 
PTSD by rating decisions in January 2010 and March 2010.  
These actions by the RO constituted a full grant of the 
benefits sought as to these issues.  Accordingly, the appeals 
have been satisfied and there remain no issues of error of 
fact or law for the Board to consider.  The Board may dismiss 
an appeal which fails to allege specific error of fact or law 
in the determination being appealed.  38 U.S.C.A. § 7105(c) 
(West 2002).  Accordingly, the appeals of the claims for 
service connection for hearing loss, tinnitus, and PTSD are 
dismissed.  


ORDER

The appeals on the issues of entitlement to service 
connection for hearing loss, for tinnitus, and for PTSD are 
dismissed.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


